Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 5-14-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6-7, 10, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,619,819 to Hauschild in view of U.S. Patent Application .
Referring to claim 1, Hauschild discloses a waist wearable fishing kit comprising, a strap – at 20-28, a first coupler – at coupled to a first end of the strap – see figures 1-3, a second coupler – at 90a, coupled to a second end of the strap – see figure 3, the second coupler being complementary to the first coupler wherein the strap is configured for loopedly positioning around a waist of a user positioning the second coupler for coupling to the first coupler for removably coupling the strap to the user – see figures 1-3 and column 4 line 48-60, a pouch – at 40, coupled to the strap – see figures 1-3, the pouch defining an interior space – see figures 1-3, the pouch being water-impermeable – see for example column 4 lines 19-32, an aperture positioned in a top of the pouch wherein the aperture is configured for accessing the interior space – see figures 1-3 and column 4 line 66 to column 5 line 2, a closure – at 92, coupled to the pouch proximate to the aperture wherein the closure is positioned for selectively sealably closing the aperture – see figures 1-3 and column 4 line 66 to column 5 line 2, a fishing rod – at 120, the fishing rod comprising a plurality of sections – see figures 1-3, the fishing rod being stowed within the device – see figure 7, and a reel – at 122, coupled to the fishing rod – at 120 – see figure 1, wherein the reel is positioned for selectively extending a line – at 124, from the reel – at 122, positioning the user for fishing – see figure 1. Hauschild does not disclose the sections of the fishing rod being selectively interconnectable such that the fishing rod is collapsible for stowing in the pouch. Smith does disclose the sections of the fishing rod – at 38, being selectively interconnectable such that the fishing rod is collapsible for stowing in the pouch – see figure 2 and paragraph [0022]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild and add the collapsible fishing rod of Smith, so as to yield 
Referring to claim 3, Hauschild as modified by Smith and Barry further discloses the strap is fitted to the waist of the user – see figure 1 of Hauschild and further discloses the second coupler – at 30, being slidably coupled to the strap – at 28, such that the strap is length adjustable for fitting the strap to the user – see figures 1-2 and paragraph [0019] of Smith. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild and as modified by Smith and add the adjustable buckles of Smith, so as to yield the predictable result of allowing for the device to be usable in different orientations and for the device to be used by users of varying sizes.
Referring to claim 6, Hauschild as modified by Smith and Barry further discloses the pouch being substantially rectangularly box shaped – see at 40 in figure 1 of Hauschild.
Referring to claim 7, Hauschild as modified by Smith and Barry further discloses the pouch being positioned substantially equally distant from the first end and the second end of the 
Referring to claim 10, Hauschild as modified by Smith and Barry further discloses the plurality of sections being nested such that the fishing rod is selectively extensible – see at 38 in figure 2 of Smith. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild and add the collapsible fishing rod of Smith, so as to yield the predictable result of more easily placing the rod in the device so that more fishing components can be stored in the device as desired.
Referring to claim 14, Hauschild as modified by Smith and Barry further discloses a plurality of rings – at 82,84, each ring being hingedly coupled to an outer face of the strap – see figures 1-3 of Hauschild, wherein each ring is configured for retaining a respective article of the user – see figures 1-3 of Hauschild.
Referring to claim 15, Hauschild as modified by Smith and Barry further discloses the rings being substantially D-shaped – see at 82,84 in figures 1-3 of Hauschild.
Referring to claim 16, Hauschild as modified by Smith and Barry further discloses the plurality of rings comprising two rings – at 82,84, positioned between the pouch – at 40, and the first end of the strap – at 20-28 – see figures 2-3 of Hauschild.
Referring to claim 18, Hauschild as modified by Smith and Barry does not disclose the second fastener and the first fastener comprising a hook and loop fastener. However, it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified 
Referring to claim 19, Hauschild as modified by Smith and Barry further discloses the second fastener being positioned between the pouch and the second end of the strap – see at 70 in figures 1-3 of Hauschild and see at 38,40 in figures 1-3 of Barry. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and add the strap of Barry, so as to yield the predictable result of allowing the user to removably secure other objects to the device as desired.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild as modified by Smith and Barry as applied to claims 1 or 3 above, and further in view of U.S. Patent No. 6,267,276 to Cook.
Referring to claim 2, Hauschild as modified by Smith and Barry does not disclose the first coupler and the second coupler comprising a side-release buckle. Cook does disclose the first coupler and the second coupler comprising a side-release buckle – see at 27-28 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and Barry and add any suitable coupling device including the side-release buckles as disclosed by Cook, so as to yield the predictable result of allowing for the device to be easily removably secured to a user during use.
Referring to claim 4, Hauschild as modified by Smith and Barry further does not disclose a strap buckle positioned on the strap proximate to the second coupler such that the strap buckle is positioned for selectively inserting the second end of the strap wherein the strap buckle is positioned for selectively fixedly positioning the second coupler relative to the first coupler for fitting the strap to the waist of the user. Cook does disclose a strap buckle – at 40, positioned on .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild as modified by Smith and Barry as applied to claim 1 above, and further in view of U.S. Patent No. 10,034,533 to Santana-Zaizar.
Referring to claim 5, Hauschild as modified by Smith and Barry further discloses a pad coupled to the strap – see padding detailed in column 5 line 20-30 of Hauschild. Hauschild as modified by Smith and Barry does not disclose the pad extending from proximate to the first end to proximate to the second end of the strap wherein the pad is configured for cushioning the waist of the user from the strap. Santana-Zaizar does disclose the pad extending from proximate to the first end to proximate to the second end of the strap – see pad and strap not labeled in figures 5-6 with pad extending along the strap to proximate each end of the strap, wherein the pad is configured for cushioning the waist of the user from the strap – see figures 5-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and Barry and add the padded strap of Santana-Zaizar, so as to yield the predictable result of making the device more comfortable for the user.
s 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild as modified by Smith and Barry as applied to claim 6 above, and further in view of U.S. Patent No. 6,217,113 to Knatz.
Referring to claim 8, Hauschild as modified by Smith and Barry further discloses the aperture comprising a slit extending between opposing ends of the pouch – see at 40 in figures 1-3 and column 4 line 66 to column 5 line 2 of Hauschild. Hauschild as modified by Smith and Barry does not disclose the closure comprising a zipper wherein the zipper is positioned for sealably closing the slit. Knatz does disclose the closure comprising a zipper – at 28, wherein the zipper is positioned for sealably closing the slit – see figures 1 and 3-6. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and Barry and add the closure being a zipper as disclosed by Knatz, so as to yield the predictable result of allowing the user to easily selectively open and close the pouch as desired.
Referring to claim 9, Hauschild as modified by Smith, Barry and Knatz further discloses the slit extending from the top along each of the opposing ends toward a bottom of the pouch – see slit and corresponding zipper – at 28 at the top of the pouch in figures 1 and 3-6 of Knatz. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and Barry and add the closure being a zipper as disclosed by Knatz, so as to yield the predictable result of allowing the user to easily selectively open and close the pouch as desired.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild as modified by Smith and Barry as applied to claim 1 above, and further in view of U.S. Patent No. 5,397,040 to Lee.

Referring to claim 12, Hauschild as modified by Smith, Barry and Lee further discloses the container comprising a box – any of items 26 as seen in figures 1-4 of Lee, the box having an upper end, the upper end being open – see between 56 and 70 in figure 7 of Lee, a lid – at 58, hingedly coupled to the box proximate to the upper end – see via 56 in figures 6-7 of Lee, wherein the lid is positioned for selectively closing the upper end of the box – see at 58 in figures 6-7 of Lee, a first connector coupled to the box – see at 60 in figure 7 of Lee, and a second connector coupled to the lid – see at 62 in figure 7 of Lee, the second connector being complementary to the first connector wherein the second connector is positioned for selectively coupling to the first connector for removably coupling the lid to the box for closing the upper end of the box – see at 60,62 in figures 6-7 and see column 5 lines 45-60 of Lee. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and Barry and add the container in the pouch as disclosed by Lee, so as to yield the predictable result of better protecting the contents in the pouch as desired.
Referring to claim 13, Hauschild as modified by Smith, Barry and Lee further discloses the second connector and the first connector comprising a snap closure – see at 60,62 in figures .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild in view of Smith, further in view of Cook, further in view of Santana-Zaizar, further in view of Knatz, further in view of Lee and further in view of Barry.
Referring to claim 20, Hauschild discloses a waist wearable fishing kit comprising, a strap – at 20-28, a first coupler – at coupled to a first end of the strap – see figures 1-3, a second coupler – at 90a, coupled to a second end of the strap – see figure 3, the second coupler being complementary to the first coupler wherein the strap is configured for loopedly positioning around a waist of a user positioning the second coupler for coupling to the first coupler for removably coupling the strap to the user – see figures 1-3 and column 4 line 48-60, a pouch – at 40, coupled to the strap – see figures 1-3, the pouch defining an interior space – see figures 1-3, the pouch being water-impermeable – see for example column 4 lines 19-32, an aperture positioned in a top of the pouch wherein the aperture is configured for accessing the interior space – see figures 1-3 and column 4 line 66 to column 5 line 2, a closure – at 92, coupled to the pouch proximate to the aperture wherein the closure is positioned for selectively sealably closing the aperture – see figures 1-3 and column 4 line 66 to column 5 line 2, a fishing rod – at 120, the fishing rod comprising a plurality of sections – see figures 1-3, the fishing rod being stowed within the device – see figure 7, and a reel – at 122, coupled to the fishing rod – at 120 – see figure 1, wherein the reel is positioned for selectively extending a line – at 124, from the reel – at 122, positioning the user for fishing – see figure 1. Hauschild does not disclose the sections of 
Hauschild as modified by Smith further discloses the pouch being positioned substantially equally distant from the first end and the second end of the strap – see at 10 in relation to 28 in figures 1-3 of Smith. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and add the pouch equidistant in relation to the ends of the strap as disclosed by Smith, so as to yield the predictable result of positioning the pouch in a desired location with respect to the user as desired. Hauschild as modified by Smith further discloses the plurality of sections being nested such that the fishing rod is selectively extensible – see at 38 in figure 2 of Smith. Therefore it would have been obvious to one of 
Hauschild as modified by Smith further discloses other fishing gear can be stowed in the pouch with the rod and reel as seen in figure 2 of Smith. Hauschild as modified by Smith does not disclose a container – at 26, sized for stowing in the pouch – at 18-20, with other fishing gear wherein the container is configured for stowing gear for fishing – see figures 1-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Hauschild as modified by Smith and add the container in the pouch as disclosed by Lee, so as to yield the predictable result of better protecting the contents in the pouch as desired. Hauschild as modified by Smith and Lee further discloses the container comprising a box – any of items 26 as seen in figures 1-4 of Lee, the box having an upper end, the upper end being open – see between 56 and 70 in figure 7 of Lee, a lid – at 58, hingedly coupled to the box proximate to the upper end – see via 56 in figures 6-7 of Lee, wherein the lid is positioned for selectively closing the upper end of the box – see at 58 in figures 6-7 of Lee, a first connector coupled to the box – see at 60 in figure 7 of Lee, and a second connector coupled to the lid – see at 62 in figure 7 of Lee, the second connector being complementary to the first connector wherein the second connector is positioned for selectively coupling to the first connector for removably coupling the lid to the box for closing the upper end of the box – see at 60,62 in figures 6-7 and see column 5 lines 45-60 of .

Response to Arguments

3.	Regarding the prior art rejections of claim 1, the Barry reference US 5004134 discloses the strip being elongated – see at 20 or 38 of Barry, the strip being oriented to extend along a central longitudinal axis of the outer face of the strap – see at 12,42-44 – see figures 1-3 of Barry where the strips are in close proximity to the straps and therefore extend along the central longitudinal axis of the straps. and a first fastener – at 44,46, and a second fastener – at 44,46, the second fastener being elongated – see at 44,46 in figures 1 and 3, and extending along the central longitudinal axis of the outer face of the strap – at 42 – see figures 1 and 3. The claims only require that the strip extends along the central longitudinal axis of the strap and the second fastener extends along the central longitudinal axis of the outer face of the strap and as seen in figures 1-3 of Barry the strips – at 20 or 38 at least have portions that extend along the central axis of the strap – at 12,42,44 and the second fastener – at 44,46, at least has portions that extend along the central axis of the strap – at 42. The “extend along” language does not positively recite that the strip and second fastener are aligned with the central axis and only require that at least portions of these items are near/proximate the central axis and applicant has not positively recited that the strip and second fastener have longitudinal axes that are aligned with the central axis of the strap. Therefore Barry discloses these features of the claim and renders the claim obvious when combined with the Hauschild reference US 5619819 in view of the Smith reference US 2002/0139036 as detailed earlier in paragraph 2 of this office action. It is recommended that applicant amend claims 1 and 20 to include the claim limitations of the strip and second fastener extend substantially along the central longitudinal axis of the strap and substantially aligned with the central longitudinal axis of the strap. These proposed amendments would overcome the current prior art rejections and would require further search and consideration to determine the patentability of these proposed claim amendments. 
	Regarding the prior art rejections of claims 2-16 and 18-20, applicant relies upon the same arguments with respect to claim 1 discussed earlier. 

Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643